EXHIBIT 10:19

 

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING

 

This Amended and Restated Agreement for Wholesale Financing (“Agreement”) is
made as of 10 – 6, 1997 between Deutsche Financial Services Corporation (“DFS”)
and Featherlite Mfg., Inc., a Minnesota corporation (“Dealer”), having a
principal place of business located at Highway 63 & 0, Cresco, Iowa 52136.

 

1. New Vantare Inventory Credit Facility. Subject to the terms of this
Agreement, DFS may extend credit to Dealer for the purpose of financing
completed motorcoaches manufactured by Dealer’s Vantare Division, located in
Sanford, Florida (“Wholesale Facility”). The Wholesale Facility will be subject
to the following terms:

 

  1.1 Eligible Inventory/Advance Rates. Subject to the maximum amount of the
Wholesale Facility, DFS will finance completed motor Coaches manufactured by
Dealer’s Vantare Division in an amount not to exceed one hundred percent (100%)
of the actual cost to manufacture said motorcoach, less the amount of any
deposit made by the prospective purchaser of a motor coach financed by DFS.

 

  1.2 Inspection/Documentation. Prior to funding a completed unit, Dealer will
provide an invoice for the completed unit containing details of all equipment
and options. Upon receipt of the invoice, DFS will arrange a physical inspection
of the completed unit to verify completion. The manufacturer’s statement of
origin for both the chassis and the completed unit must be delivered to DFS
prior to funding to be retained until funding of the retail sale of the unit.
Upon funding, DFS may remit the portion of the advance allocated to the cost of
the chassis directly to the manufacturer of the chassis. DFS must have a first
perfected security interest in each motor coach financed and all proceeds
thereof.

 

  1.3 Curtailments. A curtailment payment of ten percent (10%) of the original
principal balance for each completed unit will be due and payable on the 361st
day after the date the unit was financed. The completed unit will be due and
payable in full 540 days after the date the completed unit was originally
financed.

 

2. Used Inventory Credit Facility. Subject to the terms of this Agreement, DFS
agrees to extend credit to Dealer for the purpose of financing used recreational
vehicles (“Used Inventory Facility”). The term “used recreational vehicles” is
defined as recreational vehicles which have been registered or titled in any
state with the appropriate state authorities in accordance with applicable state
law (“Used Vehicles”). Subject to the limitations contained in this Section 2,
Used Vehicles may consist of used motor coaches that were manufactured by or
bear the trademark or tradename of Dealer’s Vantare Division or its predecessor,
Vantare International, Inc. (“Vantare”). As provided below, the terms for
financing for Used Vehicles consisting of Vantare units may have different
financing terms. The Used Inventory Facility will be subject to the following
terms:

 

  2.1 Qualifying Units. Used Vehicles for which Dealer may request a loan must
be the current model year or no more than seven model years prior to the current
model year, in good physical and mechanical condition, and subject to DFS’
approval.

 

- 1 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

  2.2 Advance. DFS, in its sole discretion, may loan to Dealer an amount up to
(1) Eighty percent (80%) of the Base NADA average trade-in value, excluding the
value of any added accessories, of Used Vehicles other than Vantare Used
Vehicles; and (2) the applicable percentage of the original wholesale cost of
Used Vehicles consisting of Vantare Used Vehicles in accordance with the
schedule identified below, excluding the value of any added accessories:

 

Number of Years Prior to

Current Model Year

--------------------------------------------------------------------------------

 

Applicable Percentage of

Original Wholesale Cost

--------------------------------------------------------------------------------

1   85% 2   72% 3   62% 4   52% 5   42% 6   35% 7   28%

 

  2.3 Curtailment Payments. Dealer will pay DFS ten percent (10%) of the
principal amount of DFS’ advance to Dealer for each Used Vehicle on the 361st
day following the date the Used Vehicle is financed. The balance of the amount
financed will be due in full on the 540th day after the Used Vehicle is
financed.

 

  2.4 Financing Period. DFS’ financing to Dealer shall be on terms not to exceed
a 540 day maturity, provided, however, that the full amount of the loan balance
will be due in full immediately upon the sale, transfer, rent, lease or other
disposition of the Used Vehicle or upon the loss, theft or damage of the Used
Vehicle.

 

  2.5 Financing Procedures. Dealer represents that all Used Vehicles to be
financed by DFS are free and clear of all liens and encumbrances. Dealer will
forward to DFS a copy of the bill of sale, title showing the transfer of title
by the previous owner to Dealer and all other documentation evidencing the
acquisition of the Used Vehicle by Dealer. Dealer will provide to DFS a written
request for financing of each Used Vehicle, with such supporting information as
DFS may request, in form and substance satisfactory to DFS. Upon DFS’ receipt of
such documents and if approved by DFS, DFS will forward the loan amount to
Dealer.

 

3. Financing Terms and Statements of Transaction. Upon agreeing to finance a
particular item of inventory for Dealer, DFS will send Dealer a Statement of
Transaction identifying such inventory and the applicable financial terms.
Unless Dealer notifies DFS in writing of any objection within fifteen (15) days
after a Statement of Transaction is mailed to Dealer: (a) the amount shown on
such Statement of Transaction will be an account stated; (b) Dealer will have
agreed to all rates, charges and other terms shown on such Statement of
Transaction; (c) Dealer will have agreed that DFS is financing the items of
inventory referenced in such Statement of Transaction at Dealer’s request; and
(d) such Statement of Transaction will be incorporated herein, and will
constitute an addendum hereto. If Dealer objects to the terms of any Statement
of Transaction, Dealer agrees to pay DFS for such inventory in accordance with
the most recent terms for similar inventory to which Dealer has not objected
(or, if there are no prior terms, at the lesser of 16% per annum or at the
maximum lawful contract rate of interest permitted under applicable law), but
Dealer acknowledges that DFS may then elect to terminate Dealer’s financing
program pursuant to Section 19, and cease making additional advances to Dealer.

 

- 2 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

However, such termination will not accelerate the maturities of advances
previously made, unless Dealer shall otherwise be in default of this Agreement.
Advances under the Wholesale Facility and the Used Inventory Facility will be
made by DFS, at Dealer’s direction, by paper check, electronic transfer by
Automated Clearing House “(ACH”), Fed Wire Funds Transfer (“Fed Wire”) or such
other electronic means as DFS may announce from time to time (ACH, Fed Wire and
such other electronic transfer are collectively referred to as “Electronic
Transfers”). If Dealer does not request that an advance be made in a specific
method of transfer, DFS may determine from time to time in its sole discretion
what method of transfer to use. Dealer agrees to pay DFS’ fees for the transfer
of funds to or from the Dealer. DFS may, from time to time, announce its fees
for transfers of funds to or form Dealer, include the issuance of Electronic
Transfers.

 

4. Grand of Security Interest. To secure payment of all of Dealer’s current and
future debts to DFS, whether under this Agreement or any current or future
guaranty or other agreement, Dealer grants DFS a security interest in all of
Dealer’s inventory, equipment, fixtures, accounts, contract rights, chattel
paper, security agreements, instruments, deposit accounts, reserves, documents,
and general intangibles; and all judgments, claims, insurance policies, and
payments owed or made to Dealer thereon; all whether now owned or hereafter
acquired, all attachments, accessories, accessions, returns, repossessions,
exchanges, substitutions and replacements thereto, and all proceeds thereof. All
such assets are collectively referred to herein as the “Collateral”. All of such
terms for which meanings are provided in the Uniform Commercial Code of the
applicable state are used herein with such meanings. All Collateral financed by
DFS, and all proceeds thereof, will be held in trust by Dealer for DFS, with
such proceeds being payable in accordance with Section 10.

 

5. Affirmative Warranties and Representations. Dealer warrants and represents to
DFS that: (a) Dealer has good title to all Collateral; (b) DFS’ security
interest in the Collateral financed by DFS is not now and will not become
subordinate to the security interest, lien, encumbrance or claim of any person;
(c) Dealer will execute all documents DFS requests to perfect and maintain DFS;
security interest in the Collateral; (d) Dealer will deliver to DFS immediately
upon each request, and DFS may retain, each Certificate of Title or Statement of
Origin issued for Collateral financed by DFS; (e) Dealer will at all times be
duly organized, existing, in good standing, qualified and licensed to do
business in each state, county, or parish, in which the nature of its business
or property so requires; (f) Dealer has the right and is duly authorized to
enter into this Agreement; (g) Dealer’s execution of this Agreement does not
constitute a breach of any agreement to which Dealer is now or hereafter becomes
bounty; (h) there are and will be no actions or proceedings pending or
threatened against Dealer which might result in any material adverse change in
Dealer’s financial or business condition or which might in any way adversely
affect any of Dealer’s assets; (i) Dealer will maintain the Collateral in good
condition and repair; (j) Dealer has duly filed and will duly file all tax
returns required by law; (k) Dealer has paid and will pay with due all taxes,
levies, assessments and governmental charges of any nature; (l) Dealer will keep
and maintain all of its books and records pertaining to the Collateral at its
principal place of business designated in this Agreement; (m) Dealer will
promptly supply DFS with such information concerning it or any guarantor as DFS
hereafter may reasonably request; (n) all Collateral will be kept at either (1)
Dealer’s place of business of its Vantare Division at 1550 Dogler Place,
Sanford, Florida 32771, (2) Featherlite Manufacturing, Inc., Highway 63 & 9,
Cresco, Iowa, and (3) Featherlite/Vantare Service Center, 37 Blaise Church Road,
Mocksville, North Carolina, and with respect to permanent locations for the
display of inventory for sale, as listed on any current or future Exhibit “A”
attached hereto which written notice(s) to DFS and Exhibit A(s) are incorporated
herein by reference; (o) Dealer will give DFS

 

- 3 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

thirty (30) days prior written notice of any change in Dealer’s identity, name,
form of business organization, ownership, management, principal place of
business, Collateral locations or other business locations, and before moving
any books and records to any other location; (p) Dealer will observe and perform
all matters required by any lease, license, concession or franchise forming part
of the Collateral in order to maintain all the rights of DFS thereunder; (q)
Dealer will advise DFS of the commencement of material legal proceedings against
Dealer or any guarantor; and ® Dealer will comply with all applicable laws and
will conduct its business in a manner which preserves and protects the
Collateral and the earnings and incomes thereof.

 

6. Negative Covenants. Dealer will not at any time (without DFS’ prior written
consent): (a) other than in the ordinary course of its business, sell, lease, or
otherwise dispose of or transfer any of its assets; (b) rent, lease, consign, or
use any Collateral financed by DFS; or (c) merge or consolidate with another
entity.

 

7. Insurance. Dealer will immediately notify DFS of any loss, theft or damage to
any Collateral. Dealer will keep the Collateral insured for its full insurable
value under an “all risk” property insurance policy with a company acceptable to
DFS, naming DFS as a lender loss-payee or mortgagee and containing standard
lender’s loss payable and termination provisions. Dealer will provide DFS with
written evidence of such property insurance coverage and lender’s loss-payee or
mortgagee endorsement.

 

8. Financial Statements. Dealer will deliver to DFS: (a) within ninety (90) days
after the end of each of Dealer’s fiscal years, a reasonably detailed balance
sheet as of the last day of such fiscal year and a reasonably detailed income
statement covering Dealer’s operations for such fiscal year, in a form
satisfactory to DFS; (b) within forty-five (45) days after the end of each of
Dealer’s fiscal quarters, a reasonably detailed balance sheet as of the last day
of such quarter and an income statement covering Dealer’s operations for such
quarter, in a form satisfactory to DFS; and (c) within ten (10) days after
request therefore by DFS, any other report requested by DFS relating to the
Collateral or the financial condition of Dealer. Dealer warrants and represents
to DFS that all financial statements and information relating to Dealer or any
guarantor which have been or may hereafter be delivered by Dealer or any
guarantor are true and correct and have been and will be prepared in accordance
with generally accepted accounting principles consistently applied and, with
respect to such previously delivered statements or information, there has been
no material adverse change in the financial or business condition of Dealer or
any guarantor since the submission to therein, and Dealer acknowledges DFS’
reliance thereon.

 

9. Reviews/Demonstration Units. Dealer grants DFS an irrevocable license to
enter Dealer’s business locations during normal business hours without notice to
Dealer to: (a) account for and inspect all Collateral; (b) verify Dealer’s
compliance with this Agreement; and (c) examine and cop Dealer’s books and
records related to the Collateral. Dealer may temporarily maintain motor coaches
financed by DFS, whether new motor coaches or Used Vehicles, as demonstration
units at locations other than locations identified in Section 5 (n) above. If
DFS conducts an inspection of Dealer’s Collateral, Dealer must identify the
locations where the demonstration units are located and allow DFS to physically
inspect the demonstration units.

 

10. Payment Terms. Dealer will immediately pay DFS the principal indebtedness
owed DFS on each item of Collateral financed by DFS (as shown on the Statement
of Transaction identifying such Collateral) on the earliest occurrence of any of
the following events: (a) when such Collateral is lost, stolen or damaged; (b)
for Collateral financed under Pay-As-Sold (“PAS”) terms (as shown on the
Statement of Transaction identifying such Collateral), when such Collateral is
sold, transferred, rented, leased, otherwise disposed of or matured; (c) in
strict accordance with any curtailment schedule for such Collateral (as shown on
the

 

- 4 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

Statement of Transaction identifying such Collateral: (d) for Collateral
financed under Schedule Payment Program (“SPP”) terms (as shown on the Statement
of Transaction identifying such Collateral), in strict accordance with the
installment payment schedule; and (e) when otherwise required under the terms of
any financing program agreed to in writing by the parties. Regardless of the SPP
terms pertaining to any Collateral financed by DFS, if DFS determines that the
current outstanding debt which Dealer owes to DFS exceeds the aggregate
wholesale invoice price of such Collateral in Dealer’s possession, Dealer will
immediately upon demand pay DFS the difference between such outstanding debt and
the aggregate wholesale invoice price of such Collateral. If Dealer from time to
time is required to make immediate payment to DFS of any past due obligation
discovered during any Collateral audit, or at any other time, Dealer agrees that
acceptance of such payment by DFS shall not be construed to have waived or
amended the terms of its financing program. The proceeds of any Collateral
received by Dealer will be held by Dealer in trust for DFS’ benefits, for
application as provided in this Agreement. Dealer will send all payments to DFS’
branch office(s) responsible for Dealer’s account. DFS may apply: (i) payments
to reduce finance charges first and then principal, regardless of Dealer’s
instructions; and (ii) principal payments to the oldest (earliest) invoice for
Collateral financed by DFS, but, in any event, all principal payments will first
be applied to such Collateral which is sold, lost, stolen, damaged, rented,
leased, or otherwise disposed of or unaccounted for. Any third party discount,
rebate, bonus or credit granted to Dealer for any Collateral will not reduce the
debt Dealer owes DFS until DFS has received payment therefore in cash. Dealer
will: (1) pay DFS even if any Collateral is defective or fails to conform to any
warranties extended by any third party; (2) not assert against DFS any claim or
defense Dealer has against any third party; and (3) indemnify and hold DFS
harmless against all claims and defenses asserted by any buyer of the Collateral
relating to the condition of, or any representations regarding, any of the
Collateral. Dealer waives all rights of offset and counterclaims Dealer may have
against DFS.

 

11. Calculation of Charges. Dealer will pay finance charges to DFS on the
outstanding principal debt which Dealer owes DFS for each item of Collateral
financed by DFS at the rate(s) when on the Statement of Transaction identifying
such Collateral, unless Dealer objects thereto as provided in Section 3. The
finance charges attributable to the rate shown on the Statement of Transaction
will: (a) be computed based on a 360 day year; (b) be calculated by multiplying
the Daily Charge (as defined below) by the actual number of days in the
applicable billing period; and (c) accrue from the invoice date of the
Collateral identified on such Statement of Transaction until DFS receives full
payment in good funds of the principal debt Dealer owes DFS for each item of
such Collateral in accordance with DFS’ payment recognition policy and DFS
applies such payment to Dealer’s principal debt in accordance with the terms of
this Agreement. The “Daily Rate” is the quotient of the annual rate shown on the
Statement of Transaction divided by 360, or the monthly rate shown on the
Statement of Transaction divided by 30. The “Average Daily Balance” is the
quotient of (i) the sum of the outstanding principal debt owed DFS on each day
of a billing period for each item of Collateral identified on a Statement of
Transaction, divided by (ii) the actual number of days in such billing period.
Dealer will also pay DFS $100 for each check returned unpaid for insufficient
funds (an NSF Check”) (such $100 payment repays DFS’ estimated administrative
costs; it does not waive the default caused by the NSF Check). The annual
percentage rate of the finance charges relating to any item of Collateral
financed by DFS will be calculated from the invoice date of such Collateral,
regardless of any period during which any finance charge subsidy shall be paid
or payable by any third party. Dealer acknowledges that DFS intends to strictly
conform to the applicable usury lows governing this Agreement. Regardless of any
provision contained herein or in any other document executed or delivered in
connection herewith or therewith, DFS shall never be deemed to have contracted
for, charged or be entitled to receive, collect or apply as interest on this
Agreement (Whether term interest herein or deemed to be interest by judicial
determination or operation of law), any amount in excess of the maximum amount
allowed by applicable law, and, if DFS ever receives, collects or applies as
interest any such excess, such amount which would be excessive interest will be

 

- 5 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

applied first to the reduction of the unpaid principal balances of advances
under this Agreement, and, second, any remaining excess will be paid to Dealer.
In determining whether or not the interest paid or payable under any specific
contingency exceeds the highest lawful rate, Dealer and DFS shall, to the
maximum extent permitted under applicable law: (A) characterize any
non-principal payment (other then payments which are expressly designated as
interest payments hereunder) as an expense or fee rather than as interest; (B)
exclude voluntary pre-payments and the effect thereof; and (C) spread the total
amount of interest throughout the entire term of this Agreement so that the
interest rate is uniform throughout such term.

 

12. Billing Statement. DFS will send Dealer a monthly billing statement
identifying all charges due on Dealer’s account with DFS. The charges specified
on each billing statement will be : (a) due and payable in full immediately on
receipt; and (b) an account stated, unless DFS receives Dealer’s written
objection thereto within 15 days after it is mailed to Dealer. If DFS does not
receive, by the 25th day of any given month, payment of all charges accrued to
Dealer’s account with DFS during the immediately preceding month, Dealer will
(to the extent allowed by law) pay DFS a late fee (“Late Fee”) equal to the
greater of $5 or 5% of the amount of such finance charges (payment of the Late
Fee does not waive the default caused by the late payment). DFS may adjust the
billing statement at any time to conform to applicable law and this Agreement.

 

13. Financial Covenants/Minimum Utilization Covenant.

 

  13.1 Financial Covenants. Dealer will at all times maintain:

 

(a) a Tangible Net Worth and Subordinated Debt in the combined amount of not
less than Fourteen Million Dollars ($14,000,000.00);

 

(b) a ratio of Debt minus Subordinated Debt to Tangible Net Worth and
Subordinated Debt of not more than two and one half to one (2.5:1); and

 

(c) a ratio of Current Tangible Assets to current liabilities of not less than
one and one half to one (1.50:1).

 

For purposes of this paragraph: (i) “Tangible Net Worth” means the book value of
Dealer’s assets less liabilities, excluding from such assets all Intangibles;
(ii) “Intangibles” means and includes general intangibles (as that term is
defined in the Uniform Commercial Code); accounts receivable and advances due
from officers, directors, employees, stockholders and affiliates; leasehold
improvements net of depreciation; licenses; good will; prepaid expenses; escrow
deposits; covenants not to compete; the excess of cost over book value of
acquired assets; franchise fees; organizational costs; finance reserves held for
recourse obligations; capitalized research and development costs; and such other
similar items as DFS may from time to time determine in DFS’ sole discretion;
(iii) “Debt” means all of Dealer’s liabilities and indebtedness for borrowed
money of any kind and nature whatsoever, whether direct or indirect, absolute or
contingent, and including obligations under capitalized leases, guaranties or
with respect to which Dealer has pledged assets to secure performance, whether
or not direct recourse liability has been assumed by Dealer; (iv) “Subordinated
Debt” means all of Dealer’s Debt which is subordinated to the payment of
Dealer’s liabilities to DFS by an agreement in form and substance satisfactory
to DFS; and (v) “Current Tangible Assets” means Dealer’s current assets less, to
the extent otherwise included therein, all Intangibles. The foregoing terms will
be determined in accordance with generally accepted accounting principles
consistently applied, and, if applicable, on a consolidated basis.

 

- 6 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

  13.2 Minimum Utilization Covenant. Dealer will at all times maintain an
average daily outstanding loan balance of FIVE HUNDRED THOUSAND DOLLARS
($500,000.00). If Dealer fails to maintain such balance for any month, the
interest rate charged to Dealer for such month shall be increased by one percent
(1%).

 

14. Default. Dealer will be in default under this Agreement if: (a) Dealer
breaches any terms, warranties or representations contained herein, in any
Statement of Transaction to which Dealer has not objected as provided in Section
3, or in any other agreement between DFS and Dealer; (b) any guarantor of
Dealer’s debts to DFS breaches any terms, warranties or representations
contained in any guaranty or other agreement between the guarantor and DFS; (c)
any representation, statement, report or certificate made or delivered by Dealer
or any guarantor to DFS is not accurate when made; (d) Dealer fails to pay any
portion of Dealer’s debts to DFS when due and payable hereunder or under any
other agreement between DFS and Dealer; (e) Dealer abandons any Collateral; (f)
Dealer or any guarantor is or becomes in default in the payment of any debt owed
to any third party; (g) a money judgment issues against Dealer or any guarantor;
(h) an attachment, sale or seizure issues or is executed against any assets of
Dealer or of any guarantor; (i) the undersigned dies while Dealer’s business is
operated as a sole proprietorship, any general partner dies while Dealer’s
business is operated as a general or limited partnership, or any member dies
while Dealer’s business is operated as a limited liability company, as
applicable; (j) any guarantor dies; (k) Dealer or any guarantor shall cease
existence as a corporation, partnership, limited liability company or trust, as
applicable; (1) Dealer or any guarantor ceases or suspends business; (m) Dealer,
any guarantor or any member while Dealer’s business is operated as a limited
liability company, as applicable, makes a general assignment for the benefit of
creditors; (n) Dealer, any guarantor or any member while Dealer’s business is
operated as a limited liability company, as applicable, become insolvent or
voluntarily or involuntarily becomes subject to the Federal Bankruptcy Code, any
state insolvency law or any similar law; (o) any receiver is appointed for any
assets of Dealer, any guarantor or any member while Dealer’s business is
operated as a limited liability company, as applicable; (p) any guaranty of
Dealer’s debts to DFS is terminated; (q) Dealer loses any franchise, permission,
license or right to sell or deal in any Collateral which DFS finances; or ®
Dealer or any guarantor misrepresents Dealer’s or such guarantor’s financial
condition or organizational structure.

 

15. Rights of DFS Upon Default. In the event of a default:

 

  (a) DFS may at any time at DFS’ election, without notice or demand to Dealer,
do any one or more of the following: declare all or any part of the debt Dealer
owes DFS immediately due and payable, together with all costs and expenses of
DFS’ collection activity, including, without limitation, all reasonable
attorney’s fees; exercise any or all rights under applicable law (including,
without limitation, the right to possess, transfer and dispose of the
Collateral); and/or cease extending any additional credit to Dealer (DFS’ right
to cease extending credit shall not be construed to limit the discretionary
nature of this credit facility).

 

  (b) Dealer will segregate and keep the Collateral in trust for DFS, and in
good order and repair, and will not sell, rent, lease, consign, otherwise
dispose of or use any Collateral, nor further encumber any Collateral.

 

  (c) Upon DFS’ oral or written demand, Dealer will immediately deliver the
Collateral to DFS, in good order and repair, at a place specified by DFS,
together with all related documents; or DFS may, in DFS’ sole discretion and
without notice or demand to Dealer, take immediate possession of the Collateral
together with all related documents.

 

  (d) DFS may, without notice, apply a default finance charge to Dealer’s
outstanding principal indebtedness equal to the default rate specified in
Dealer’s financing program with DFS, if any, or if there is none so specified,
at

 

- 7 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

the lesser of 3% per annum above the rate in effect immediately prior to the
default, or the highest lawful contract rate of interest permitted under
applicable law.

 

All of DFS’ rights and remedies are cumulative. DFS’ failure to exercise any of
DFS’ rights or remedies hereunder will not waive any of DFS’ rights or remedies
as to any past, current or future default.

 

16. Sale of Collateral. Dealer agrees that if DFS conducts a private sale of any
Collateral by requesting bids from 10 or more dealers or distributors in that
type of Collateral, any sale by DFS of such Collateral in bulk or in parcels
within 120 days of: (a) DFS’ taking possession and control of such Collateral;
or (b) when DFS is otherwise authorized to sell such Collateral; whichever
occurs last, to the bidder submitting the highest cash bid therefore, is a
commercially reasonable sale of such Collateral under the Uniform Commercial
Code. Dealer agrees that the purchase of any Collateral by a Vendor, as provided
in any agreement between DFS and the Vendor, is a commercially reasonable
disposition and private sale of such Collateral under the Uniform Commercial
Code, and no request for bids shall be required. Dealer further agrees that 7 or
more days prior written notice will be commercially reasonable notice of any
public or private sale (including any sale to a Vendor). Dealer irrevocably
waives any requirement that DFS retain possession and not dispose of any
Collateral until after an arbitration hearing, arbitration award, confirmation,
trial or final judgment, the commercial reasonableness of such disposition will
be determined in accordance with the laws of the state governing this Agreement.

 

17. Power of Attorney. Dealer grants DFS an irrevocable power of attorney to:
execute or endorse on Dealer’s behalf any checks, financing statements,
instruments, Certificates of Title and Statements of Origin pertaining to the
Collateral; supply any omitted information and correct errors in any documents
between DFS and Dealer; initiate and settle any insurance claim pertaining to
the Collateral; and do anything to preserve and protect the Collateral and DFS’
rights and interest therein.

 

18. Information. DFS may provide to any third party any credit, financial or
other information on Dealer that DFS may from time to time possess. DFS may
obtain from any Vendor any credit, financial or other information regarding
Dealer that such Vendor may from time to time possess.

 

19. Termination/Right of First Refusal. Dealer may not terminate this Agreement
prior to October 31, 1999; provided, however, that Dealer may terminate this
Agreement prior to such date if: (i) Dealer is provided with a written offer for
floor plan financing from another financial institution which sets forth
reasonably detailed terms for the proposed floor plan credit facility; (ii)
Dealer delivers a copy of said proposal to DFS and allows DFS thirty (30) days
to determine whether to match the proposed floor plan financing program; and
(iii) DFS elects not to offer the same floor plan financing program to Dealer.
DFS may terminate this Agreement at any time. If DFS elects to terminate this
Agreement, Dealer agrees that if Dealer: (a) is not in default hereunder, 30
days prior notice of termination is reasonable and sufficient (although this
provision shall not be construed to mean that shorter periods may not, in
particular circumstances, also be reasonable and sufficient); or (b) is in
default hereunder, no prior notice of termination is required. Dealer will not
be relieved from any obligation to DFS arising out of DFS’ advances or
commitments made before the effective termination date of this Agreement. It is
understood that Dealer may elect to terminate this Agreement in its entirety
only, no section or lending facility may be terminated singly. DFS will retain
all of its rights, interests and remedies hereunder until Dealer has paid all of
Dealer’s debts to DFS. All waiver set forth within this Agreement will survive
any termination of this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

20. Binding Effect. Dealer cannot assign its interest in this Agreement without
DFS’ prior written consent, although DFS may assign or participate DFS’
interest, in whole or in part, without Dealer’s consent. This Agreement will
protect and bind DRFS’ and Dealer’s respective heirs, representatives,
successors and assigns.

 

21. Notices. Except as otherwise stated herein, all notices, arbitration claims,
responses, requests and documents will be sufficiently given or served if mailed
or delivered: (a) to Dealer at Dealer’s principal place of business specified
above; and (b) to DFS at 655 Maryville Centre Drive, St. Louis, Missouri
63141-5832, Attention: General Counsel, or such other address as the parties may
hereafter specify in writing.

 

22. NO ORAL AGREEMENTS. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO
EXTEND OR RENEW SUCH DEBTS ARE NOT ENFORCEABLE. TO PROTECT DEALER AND DFS FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ALL AGREEMENTS COVERING SUCH MATTERS ARE
CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN THE PARTIES, EXCEPT AS SPECIFICALLY PROVIDED HEREIN OR AS THE
PARTIES MAY LATER AGREE IN WRITING TO MODIFY IT. THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES.

 

23. Other Waivers. Dealer irrevocably waives notice of: DFS’ acceptance of this
Agreement, presentment, demand, protest, nonpayment, nonperformance, and
dishonor. Dealer and DFS irrevocably waive all rights to claim any punitive
and/or exemplary damages.

 

24. Severability. If any provision of this Agreement or its application is
invalid or unenforceable, the remainder of this Agreement will not be impaired
or affected and will remain binding and enforceable.

 

25. Supplement. If Dealer and DFS have heretofore executed other agreements in
connection with all or any part of the Collateral, the Agreement shall
supplement each and every other agreement previously executed by and between
Dealer and DFS, and in that event this Agreement shall neither be deemed a
novation nor a termination of such previously executed agreement nor shall
execution of this Agreement be deemed a satisfaction of any obligation secured
by such previously executed agreement.

 

26. Receipt of Agreement. Dealer acknowledges that it has received a true and
complete copy of this Agreement. Dealer acknowledges that it has read and
understood this Agreement. Notwithstanding anything herein to the contrary: (a)
DFS may rely on any facsimile copy, electronic data transmission or electronic
data storage of this Agreement, any Statement of Transaction, billing statement,
invoice from a Vendor, financial statements or other reports, and (b) such
facsimile copy, electronic data transmission or electronic data storage will be
deemed an original, and the best evidence thereof for all purposes, including,
without limitation, under this Agreement or any other agreement between DFS and
Dealer, and for all evidentiary purposes before any arbitrator, court or other
adjudicatory authority.

 

27. Miscellaneous. Time is of the essence regarding Dealer’s performance of its
obligations to DFS notwithstanding any course of dealing or custom on DFS’ part
to unconditional and will not be affected by the release or nonperfection of any
security interest granted hereunder. DFS will have the right to refrain from or
postpone enforcement of this Agreement or any other agreements between DFS and
Dealer without prejudice and the failure to strictly enforce these agreements
will not be construed as having created a course of dealing between DFS and
Dealer contrary to the specific terms of the agreements or as having modified,
released or waived the same. The express terms of this Agreement will not be
modified by any course of dealing, usage of trade, or custom of trade which may
deviate from

 

- 9 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

the terms hereof. If Dealer fails to pay any taxes, fees or other obligations
which may impair DFS’ interest in the Collateral, or fails to keep the
Collateral insured, DFS may, but shall not be required to, pay such taxes, fees
or obligations and pay the cost to insure the Collateral, and the amounts paid
will be: (a) an additional debt owed by Dealer to DFS, which shall be subject to
finance charges as provided herein; and (b) due and payable immediately in full.
Dealer agrees to pay all of DFS’ reasonable attorney’s fees and expenses
incurred by DFS in enforcing DFS’ rights hereunder. This is an agreement
regarding the extension of credit, and not the provision of goods or services.
The Section titles used in this Agreement are for convenience only and do not
define or limit the contents of any Section. DFS may, from time to time,
announce in writing to Dealer its policies and procedures regarding its
administration of this facility; any subsequent use by Dealer of this facility
following any such announcement shall constitute Dealer’s acceptance of such
revised policies and procedures.

 

28. BINDING ARBITRATION.

 

28.1 Arbitral Claims. Except as otherwise specified below, all actions,
disputes, claims and controversies under common law, statutory law or in equity
of any type of nature whatsoever (including, without limitation, all torts,
whether regarding negligence, breach of fiduciary duty, restraint of trade,
fraud, conversion, duress, interference, wrongful relpevin, wrongful
sequestration, fraud in the inducement, usury or any other tort, all contract
actions, whether regarding express or implied terms, such as implied covenants
of good faith, fair dealing, and the commercial reasonableness of any Collateral
disposition, or any other contract claim, all claims of deceptive trade
practices or lender liability, and all claims questioning the reasonableness or
lawfulness of any act), whether arising before or after the date of this
Agreement, and whether directly or indirectly relating to : (a) this Agreement
and/or any amendments and addenda hereto, or the breach, invalidity or
termination hereof; (b) any previous or subsequent agreement between DFS and
Dealer; (c) any act committed by DFS or by any parent company, subsidiary or
affiliated company of DFS (the “DFS Companies”), or by any employee, agent,
officer or director of a DFS Company whether or not arising within the scope and
course of employment or other contractual representation of the DFS Companies
provided that such act arises under a relationship, transaction or dealing
between DFS and Dealer; and/or (d) any other relationship, transaction or
dealing between DFS and Dealer (collectively the “Disputes”), will be subject to
and resolved by binding arbitration.

 

28.2 Administrative Body. All arbitration hereunder will be conducted in
accordance with the Commercial Arbitration Rules of The American Arbitration
Association (“AAA”). If the AAA is dissolved, disbanded or becomes subject to
any state or federal bankruptcy or insolvency proceeding, the parties will
remain subject to binding arbitration which will be conducted by a mutually
agreeable arbitral forum. The parties agree that all arbitrator(s) selected will
be attorneys with at lease five (5) years secured transactions experience. The
arbitrator(s) will decide if any inconsistency exists between the rules of any
applicable arbitral forum and the arbitration provisions contained herein. If
such inconsistency exists, the arbitration provisions contained herein will
control and supersede such rules. The site of all arbitration proceedings will
be in the Division of the Federal Judicial District in which AAA maintains a
regional office that is closest to Dealer.

 

28.3 Discovery. Discovery permitted in any arbitration proceeding commenced
hereunder is limited as follows. No later than thirty (30) days after the filing
of a claim for arbitration, the parties will exchange detailed statements
setting forth the facts supporting the claim(s) and all defenses to be raised
during the arbitration, and a list of all exhibits and witnesses. No later than
twenty-one (21) days prior to the arbitration hearing, the parties will exchange
a final list of all exhibits and all witnesses, including any designation of any
expert witness(es) together with a

 

- 10 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

summary of their testimony; a copy of all documents and a detailed description
of any property to be introduced at the hearing. Under no circumstances will the
use of interrogatories, requests for admission, and requests for the production
of documents or the taking of depositions be permitted. However, in the event of
the designation of any expert witness(es), the following will occur: (a) all
information and documents relied upon by the expert witness(es) will be
delivered to the opposing party, (b) the opposing party will be permitted to
depose the expert witness(es), (c) the opposing party will be permitted to
designate rebuttal expert witness(es), and (d) the arbitration hearing will be
continued to the earliest possible date that enables the foregoing limited
discovery to be accomplished.

 

28.4 Exemplary or Punitive Damages. The Arbitrator(s) will not have the
authority to award exemplary or punitive damages.

 

28.5 Confidentiality of Awards. All arbitration proceedings, including testimony
or evidence at hearings, will be kept confidential, although any award or order
rendered by the arbitrator(s) pursuant to the terms of this Agreement may be
entered as a judgment or order in any state or federal court and may be
confirmed within the federal judicial district which includes the residence of
the party against whom such award or order was entered. This Agreement concerns
transactions involving commerce among the several states. The Federal
Arbitration Act, Title 9 U.S.C. Sections 1 et seq., as amended (“FAA”) will
govern all arbitration(s) and confirmation proceedings hereunder.

 

28.6 Prejudgment and Provisional Remedies. Nothing herein will be construed to
prevent DFS’ or Dealer’s use of bankruptcy, receivership, injunction,
repossession, replevin, claim and delivery, sequestration, seizure, attachment,
foreclosure, dation and/or any other prejudgment or provisional action or remedy
relating to any Collateral for any current or future debt owed by either party
to the other. Any such action or remedy will not waive DFS’ or Dealer’s right to
compel arbitration of any Dispute.

 

28.7 Attorneys’ Fees. If either Dealer or DFS brings any other action for
judicial relief with respect to any Dispute (other than those set forth in
Section 28.6), the party bringing such action will be liable for and immediately
pay all of the other party’s costs and expenses (including attorneys’ fees)
incurred to stay or dismiss such action and remove or refer such Dispute to
arbitration. If either Dealer or DFS brings or appeals an action to vacate or
modify an arbitration award and such party does not prevail, such party will pay
all costs and expenses, including attorneys’ fees, incurred by the other party
in defending such action. Additionally if Dealer sues DFS or institutes any
arbitration claim or counterclaim against DFS in which DFS is the prevailing
party, Dealer will pay all costs and expenses (including attorneys’ fees)
incurred by DFS in the course of defining such action or proceeding.

 

28.8 Limitations. Any arbitration proceeding must be instituted: (a) with
respect to any Dispute for the collection of any debt owed by either party to
the other, within two (2) years after the date the last payment was received by
the instituting party; and (b) with respect to any other Dispute, within two (2)
years after the date the incident giving rise thereto occurred, whether or not
any damage was sustained or capable of ascertainment or either party knew of
such incident. Failure to institute an arbitration proceeding within such period
will constitute an absolute bar and waiver to the institution of any proceeding,
whether arbitration or a court proceeding, with respect to such Dispute.

 

- 11 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

  28.9 Survival After Termination. The agreement to arbitrate will survive the
termination of this Agreement.

 

29. INVALIDITY/UNENFORCEABILITY OF BINDING ARBITRATION. IF THIS AGREEMENT IS
FOUND TO BE NOT SUBJECT TO ARBITRATION, ANY LEGAL PROCEEDING WITH RESPECT TO ANY
DISPUTE WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A
JURY. DEALER AND DFS WAIVE ANY RIGHT TO A JURY TRIAL IN ANY SUCH PROCEEDING.

 

30. Governing Law. Dealer acknowledges and agrees that this and all other
agreements between Dealer and DFS have been substantially negotiated, and will
be substantially performed, in the state of FLORIDA. Accordingly, Dealer agrees
that all Disputes will be governed by, and construed in accordance with, the
laws of such state, except to the extent inconsistent with the provisions of the
FAA which shall control and govern all arbitration proceedings hereunder.

 

31. No Novation. This Agreement is entered into to re-evidence Dealer’s existing
indebtedness under that certain Agreement for Wholesale Financing dated October
31, 1996 (the “Existing Agreement”) and to incorporate changes to which the
parties have agreed. This Agreement is not entered into in substitution for the
Existing Agreement or in payment of the obligations of Dealer under the Existing
Agreement. This Agreement is in no way intended to be a novation of the Dealer’s
indebtedness which was evidenced by the Existing Agreement.

 

IN WITNESS WHEREOF, Dealer and DFS have executed this Agreement as of the date
first set forth hereinabove.

 

THIS CONTRACT CONTAINS BINDING ARBITRATION, JURY WAIVER AND PUNITIVE DAMAGE
WAIVER PROVISIONS.

 

DEUTSCHE FINANCIAL SERVICES CORPORATION

By:

   

FEATHERLITE MFG., INC

By:

 

\s\ T J Clement

--------------------------------------------------------------------------------

Print Name:

 

Tracy J. Clement

Title:

 

Vice President

Attested by:

 

Gary Ihrke, Secretary

 

SECRETARY’S CERTIFICATE OF RESOLUTION

 

I certify that I am the Secretary or Assistant Secretary of the corporation
named below, and that the following completely and accurately sets forth certain
resolutions of the Board of Directors of the corporation adopted at a special
meeting thereof held on due notice (and with shareholder approval, if required
by law), at which meeting there was present a quorum authorized to transact the
business described below, and that the proceedings of the meeting were in
accordance with the certificate of incorporation, charter and by-laws of the
corporation, and that they have not been revoked, annulled or amended in any
manner whatsoever.

 

Upon motion duly made and seconded, the following resolution was unanimously
adopted after full discussion:

 

“RESOLVED, That the several officers, directors, and agents of this corporation,
or any one or more of them, are hereby authorized and empowered on behalf of
this corporation: to

 

- 12 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

obtain financing from Deutsche Financial Services Corporation (“DFS”) in such
amounts and on such terms as such officers, directors or agents deem proper; to
enter into financing, security, pledge and other agreements with DFS relating to
the terms upon which such financing may be obtained and security and/or other
credit support is to be furnished by this corporation therefore; from time to
tie to supplement or amend any such agreements; and from time to time to pledge,
assign, mortgage, grant security interests, and otherwise transfer, to DFS as
collateral security for any obligations of this corporation to DFS, whenever and
however arising, any assets of this corporation, whether now owned or hereafter
acquired; the Board of Directors hereby ratifying, approving and confirming all
that any of said officers, directors or agents have done or may do with respect
to the foregoing.”

 

IN WITNESS WEREOF, I have executed and affixed the seal of the corporation on
the date stated below.

 

October 6, 1997   Gary Ihrke, Secretary, Featherlite Mfg Inc

 

- 13 -